ITEMID: 001-89892
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: ALEKSEYEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: The applicant, Mr Vladimir Nikolayevich Alekseyev, is a Russian national who was born in 1952 and lives in Ivanovo, a town in the Ivanovo Region. The Russian Government (“the Government”) were represented by Ms V. Milinchuk, former Representative of the Russian Federation at the European Court of Human Rights, and Mr G. Matyushkin, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant is a bailiff. In February 2002 (according to the applicant) or January 2003 (according to the Government) the applicant sued his employer, the Ministry of Justice, for unpaid night shifts and overtime.
On 16 October 2003 the Justice of the Peace of Circuit 4 of the Frunzenskiy District of Ivanovo ordered the Ministry to recalculate the applicant’s salary from 2000, to pay arrears, and to amend the applicant’s contract.
On 4 December 2003 the Frunzenskiy District Court of Ivanovo upheld this judgment on appeal and the judgment became binding. It was gradually enforced by 22 December 2004.
Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment within two months.
